NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       APR 29 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HELENA K. WILSON,                               No.    17-56774

                Plaintiff-Appellant,            No. 2:16-cv-09086-GJS

 v.                                             MEMORANDUM*

NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Gail J. Standish, Magistrate Judge, Presiding

                            Submitted April 25, 2019**

Before:      FARRIS, LEAVY, and TROTT, Circuit Judges.

      Helena K. Wilson appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Titles II and XVI of the Social Security Act (“Act”). We

have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th Cir. 2016), and we affirm.

      Wilson did not waive her challenge to the administrative law judge’s

(ALJ’s) reliance on the vocational expert’s testimony. Wilson’s argument

concerns the meaning of the word “incidental” in relation to Wilson’s limitations

as outlined in the residual functional capacity (“RFC”).

      On the merits, Wilson fails to establish a conflict between the vocational

expert’s testimony and the limitation in her RFC to “incidental” interpersonal

contact. Wilson relies upon a limited dictionary definition of “incidental” and then

argues incompatibility with the agency’s regulations for “basic work activity”

requirements. Wilson’s incompatibility argument fails because Wilson cites no

support from the Act, case law, agency regulations, or any other agency guidance

materials. In sum, Wilson has not demonstrated the ALJ committed legal error by

relying upon the vocational expert’s testimony. See Diedrich v. Berryhill, 874

F.3d 634, 638 (9th Cir. 2017).

      AFFIRMED.




                                         2